DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 05/04/2021, has been received, entered, and made of record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document Japanese Unexamined Patent Application Publication No. 2009-230424 on page 1 of the specification.
Reference Japanese Unexamined Patent Application Publication No. 2009-230424 is a general background reference covering a technique in which, in a tactile presentation device with a touch panel, the touch panel is divided into a plurality of regions and the regions are vibrated with different vibration intensities.

Allowable Subject Matter
Claims 1-7 are allowed.
Referring to claim 1, the closest searched prior arts Tanaka (US 2015/0346666 A1), Tanaka (US 2015/0116770 A1), Katamoto (US 2015/0002427 A1) and Sugiyamay (US 2014/0292691 A1) individually or combined fail to disclose or make obvious the wherein on the operation panel unit, the operation keys are arranged more densely in a first region near to the position of the installed vibrating element than in a second region remote from the position of the installed vibrating element.”
It follows that claims 2-4 are then inherently allowable for depending on allowable base claim 1.
Referring to claim 7, the same reasons for allowance provided for claim 1 are applicable herein.

Referring to claim 5, the closest searched prior arts Tanaka (US 2015/0346666 A1), Tanaka (US 2015/0116770 A1), Katamoto (US 2015/0002427 A1) and Sugiyamay (US 2014/0292691 A1) individually or combined fail to disclose or make obvious the claimed subject matter. In particular, Examiner did not find any reference that discloses or would have rendered obvious: “wherein on the operation panel unit, the operation keys which are more frequently used are arranged in a first region near to the position of the installed vibrating element than in a second region remote from the position of the installed vibrating element.”

Referring to claim 6, the closest searched prior arts Tanaka (US 2015/0346666 A1), Tanaka (US 2015/0116770 A1), Katamoto (US 2015/0002427 A1) and Sugiyamay (US 2014/0292691 A1) individually or combined fail to disclose or make obvious the claimed subject matter. In particular, Examiner did not find any reference that discloses wherein on the operation panel unit, a first region near to the position of the installed vibrating element and a second region remote from the position of the installed vibrating element are set and an operation key for user interfacing to set display of the operation keys is arranged in the first region.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675